Per Curiam:

The verdict of the jury and the judgment of the court thereon are correct under the law announced in the instructions. No exceptions were taken to the instructions given, nor were any exceptions saved to the refusal of the court to give those requested, therefore the instructions are the law of the case, and if the verdict of the jury and the judgment of the court are within the law thus expressed, the judgment should be affirmed. No prejudicial error appears to have been committed on any of the other grounds urged by plaintiff in error.
The judgment is affirmed.